UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-4460


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

ANTHONY TORELL TATUM, a/k/a Anthony Tatum, a/k/a Brandon
Ross, a/k/a Short Dog,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:13-cr-00492-DKC-1)


Submitted:   May 11, 2016                      Decided:    June 10, 2016


Before DUNCAN    and   FLOYD,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard A. Finci, Jennifer L. Mayer, HOULON, BERMAN, FINCI,
LEVENSTEIN & SKOK, LLC, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Thomas P. Windom,
Deborah   A.  Johnston,   Assistant United States  Attorneys,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Torell Tatum appeals his 324-month sentence entered

pursuant   to    his     guilty    plea      to    a   drug      and    money       laundering

conspiracy and a firearm charge.                   On appeal, Tatum contends that

the   district        court   erred    in     calculating          the       drug    quantity

attributable to him as at least 150 kilograms of cocaine.                                       We

affirm.

      Under the Sentencing Guidelines in effect at the time of

Tatum’s    sentencing,        a   defendant         convicted          of    conspiring         to

distribute      controlled        substances           is     accountable            for     all

quantities of contraband with which he was directly involved

and, in the case of a jointly undertaken criminal activity, all

reasonably      foreseeable       quantities        of   contraband           that    were      in

furtherance      of    the    joint   criminal         conduct.             U.S.    Sentencing

Guidelines Manual § 1B1.3 cmt. n.2 (2014).                         The Government must

prove   the   drug      quantity      attributable          to    the       defendant      by   a

preponderance of the evidence.                     United States v. Carter, 300

F.3d 415, 425 (4th Cir. 2002).                    The district court may rely on

information      in     the   presentence          report        unless      the     defendant

affirmatively         shows    that    the        information          is    inaccurate         or

unreliable.      Id.      A district court’s findings on drug quantity

are generally factual in nature, and therefore we review for

clear error.      Id.



                                             2
    Tatum avers that his drug quantity should be limited to the

amount to which he pled guilty.                   He raises numerous arguments

attacking      the    reliability     and       relevance       of    the    Government’s

evidence at sentencing.            In the district court, he provided no

evidence or argument as to the actual scope of his participation

in the drug conspiracy to which he pled guilty; instead, he

rested    on    the    Government’s     alleged          lack    of    proof     and   the

district       court’s      alleged   failure       to    properly          consider   the

evidence.

     We    find      that   the   evidence      clearly     shows      that    Tatum   was

responsible for at least 150 kilograms of cocaine.                           Further, the

evidence is so overwhelming that most of Tatum’s arguments fail

to cut to the heart of the matter and just operate to obfuscate

the issue.        Specifically, Tatum admitted in the statement of

facts attached to his plea agreement that over $220,000 of cash

deposits in the bank accounts of his businesses were “virtually

all” drug proceeds.           According to the affidavit of Special Agent

Buckel, also submitted at sentencing, distribution of a kilogram

of cocaine will net, at a minimum, $1000.                        Thus, this $220,000

in drug proceeds easily represents more than 150 kilograms of

cocaine.       Notably, this calculation does not even consider the

wealth of other evidence of drug quantity, including money Tatum

used to purchase luxury items, the cocaine seized during the

investigation, the fact that the profits were likely above the

                                            3
minimum, or any other “reasonably foreseeable” actions by any

members of the conspiracy.

       In   his   brief,    Tatum     avers    that    his    businesses         were

legitimate and ongoing, even though “at least a part” of the

cash deposits were drug proceeds.              Tatum also states that one

business reported $200,000 in income on its 2012 tax returns and

that a private investigator submitted evidence that Tatum ran a

legitimate business.            However, Tatum signed the statement of

facts   agreeing    that    “[a]ll,      or   virtually     all,    of    the    cash

deposits were proceeds from the drug conspiracy.”                  Thus, even to

the extent that, aside from the listed cash deposits, Tatum made

other deposits or profits due to his legitimate business, such

would be irrelevant to his agreement that “virtually” $220,000

worth of deposits were drug related.                  Moreover, there is no

evidence in the record that the $200,000 income reported to the

IRS was actually due to legitimate income, and the investigator

could not locate records sufficient to provide an estimate as to

Tatum’s income.

       Tatum also contends that the Government failed to have an

expert testify as to the proper conversion of cash into cocaine

amounts.     To the contrary, however, the Government presented

Buckel’s    affidavit   providing        detailed   conversion      amounts,      the

most    conservative       of    which     still    shows    that        Tatum    was

responsible for well over 150 kilograms of cocaine.                       Moreover,

                                          4
the district court was not required to determine how much of the

income was legitimate and how much should be considered drug

proceeds, given that Tatum admitted that “virtually all” of the

listed proceeds were from the drug conspiracy.                    Tatum does not

challenge Buckel’s testimony of pricing and profits or provide

any evidence of his own estimates.

       Tatum’s other arguments are nearly wholly irrelevant given

his admissions.       Tatum contends that the district court failed

to   make   particularized      findings       regarding    the    scope      of   his

conspiracy and the quantity of cocaine involved.                   The court also

allegedly failed to make a finding regarding how much of the

co-conspirators’      conduct      was   reasonably      foreseeable     to   Tatum.

Tatum also challenges Buckel’s statements regarding information

from    informants.         Tatum    alleges      that     the    statements       are

insufficiently      corroborated         and   that   he    was    not     able     to

challenge     the   evidence    given      that   the     informants     were      not

identified.     Tatum also asserts that certain cocaine amounts and

cash (not his bank accounts) listed in the statement of facts

were never tied to him and that the district court’s conclusions

were entirely speculative.               As discussed above, however, even

removing much of this evidence, the 150 kilogram threshold is

easily obtained.          As such, any district court error in these

regards     would   not   render    the    drug   amount    clearly      erroneous,



                                          5
given the overwhelming evidence against Tatum.               Accordingly, we

will not address each issue separately.

     Tatum has also filed several pro se supplemental briefs.

We deny his motions to file these briefs.             See United States v.

Penniegraft,   641   F.3d   566,   569   n.1   (4th   Cir.   2011)   (denying

motion to file pro se supplemental brief where appellant had

counsel and appeal not filed pursuant to Anders v. California,

386 U.S. 738 (1967)); see also Myers v. Johnson, 76 F.3d 1330,

1335 (5th Cir. 1996) (“By accepting the assistance of counsel

the criminal appellant waives his right to present pro se briefs

on direct appeal.”).

     We affirm Tatum’s sentence.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     6